Citation Nr: 1146975	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include heart murmurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from September 1972 to March 1973.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2009, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

In March 2010, the Board remanded the matter to the RO for additional evidentiary development.  

The Board notes that an August 2011 rating decision denied a claim of entitlement to service connection for ischemic heart disease due to herbicide exposure.  The Veteran has not initiated an appeal in this matter, and such matter is not currently before the Board.  It is deemed a distinct and separate claim from the issue on appeal.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In November 2011, the Board received additional evidence from the Veteran without a waiver of RO initial consideration.  The Board has determined that a remand in this instance is not necessary.  Specifically, the Veteran's statement reflects that he currently has a heart murmur and that such diagnosis was confirmed by a VA physician.  That he has a heart murmur is not in dispute.  Thus, there is no prejudice for the Board to proceed with appellate consideration at this time.


FINDING OF FACT

The weight of the more probative evidence demonstrates that a heart disorder is not aggravated by, proximately due to, or the result of a service-connected disability.

CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active service, to include aggravated by, proximately due to, or the result of a service-connected disability; nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
Here, the Veteran was sent a letter in June 2007 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Significantly, the Board notes the Veteran's contentions in statements and testimony raised at the hearing, that some of his service treatment records from Fort Campbell, KY, dated from 1969-70 are outstanding; however, after careful review of the records, the Board finds that these documents are associated with the claims file.

The Veteran was afforded a VA examination in April 2011 to determine whether his claimed disorder is secondary to schizophrenia.  The Board finds that the VA examination is adequate because, as shown below, it was based upon adequate review of the pertinent medical history.  The VA examiner had knowledge of the Veteran's lay assertions and current complaints, and described the claimed cardiac disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination. 

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the March 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to afford the Veteran an examination to determine the nature and etiology of any current cardiac disorder.  The examiner was then asked to provide an opinion as to whether there is a 50 percent or better probability that the Veteran has a cardiac disorder that was either (1) caused or (2) permanently worsened to any degree by his service-connected schizophrenia.  Upon remand, as indicated, an adequate VA examination was performed in April 2011.  Thereafter, the AMC/RO readjudicated the matter in a September 2011 supplemental statement of the case, as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the March 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 



II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  
The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of  medical evidence establishing the current level of severity of  the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim. 
The Veteran contends that he has a heart disorder that is directly related to service or that is secondary to his service-connected schizophrenia.  

The service treatment records (STRs) include hospitalization reports dated from November 1969 to March 1970 documenting treatment for pneumonia.  Upon physical examination, the Veteran was noted to have a grade II/IV systolic ejection murmur over the entire heart.  Physical examination at the enlistment examination in March 1969 revealed normal findings of the heart and vascular system, with no relevant subjective complaints raised.  His separation examination from his first tour of duty in July 1971 again showed normal findings.  Moreover, an August 1972 army examination just prior to his second tour of active duty also showed normal findings of the heart and vascular system.  The Veteran denied relevant medical history, to include heart trouble, at that time.  The remaining STRs show no complaints or treatment referable to any heart disorder.  As the Veteran was deemed medically unfit based on a psychiatric disability, no general separation examination was conducted.

The postservice record contains no complaints or findings of any heart disability.  VA examinations in September 1971 and May 1973 both VA revealed a normal cardiac system, and the latter expressly noted that no murmur was detected.  In an August 2003 VA record, the Veteran indicated that he had no known heart problems or symptoms.  A September 2006 VA treatment record documents a heart murmur that was not noted in September 2004.  A May 2007 VA echocardiogram report shows essentially normal heart function.

Upon April 2011 VA examination, the Veteran denied a history of any significant heart disease.  He denied angina, shortness of breath on exertion.  Physical examination revealed normal rate; a soft 2/6 systolic murmur was heard best in the aortic area in midsystole; the lungs were clear.  The examiner opined:

"Diagnosis:  Innocent midsystolic flow murmur (of note there are some who would state that this is not a true cardiac diagnosis but an incidental normal finding, particularly in light of normal Echo, and that no opinion would be indicated).  
Opinion:  [The] Veteran's currently diagnosed innocent midsystolic flow murmur is not due to or etiologically related to service.  It is not proximately due to or aggravated (i.e., made permanently worse) by his service-connected schizophrenia.  

Rationale:  The Veteran did have a heart murmur heard on exam in 1969 at the time of admission for pneumonia - it would not be unusual for an individual to have a murmur heard in the hyperdynamic state of an acute illness such as pneumonia then for the murmur to resolve.  The murmur was not heard on subsequent in-service heart exams and was not heard on May 1973 VA examination.  There was no murmur heard again until March 1997, 24 years later.  Again there are multiple years and exams before a murmur is again heard.  The character of the murmurs subsequent to active duty is described differently than the transient in-service murmur.  The murmur currently being heard is not the same as in 1969 in service.  The incidental finding of an innocent flow murmur is of no clinical significance and is not indicative of disease.  

Medical literature does not support heart murmurs being due to or aggravated by schizophrenia.  There is no pathophysiologic basis for the Veteran's claim.  Per literature:  "Innocent midsystolic murmurs- a systolic murmur is present in up to 60 percent of patients, with 90 percent being associated with a normal echocardiogram.  These innocent or benign "flow" murmurs are typically ejection type and midsystolic in timing.  The "innocence" of an MSM should not depend upon the duration or intensity of the murmur, but on the absence of other abnormal findings."  

The Veteran has no other abnormal findings or complaints."

Direct service connection

At the outset, the Board notes that the record does not clearly establish a current disability in this case.  Indeed, the April 2011 VA examiner's diagnosis was "innocent midsystolic flow murmur," which she indicated that some would not consider a true cardiac diagnosis.  In any event, even if the evidence can be favorably construed so as to enable a finding of current disability, the claim must nevertheless fail, for the reasons discussed below.

As discussed previously, the Veteran's STRs include one noted episode of a heart murmur; subsequent examinations document normal heart findings.  There is no evidence of any chronic cardiac disability noted in service.  Furthermore, there is no evidence that a cardiovascular disability was manifested in the first postservice year.  Consequently, service connection for a heart disorder on the basis that such disability became manifest in service and persisted is not warranted.  Moreover, because cardiovascular disease is not shown to have manifested in the first year after separation from service, service connection for such disease on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) likewise is not warranted.  It is not alleged otherwise.

Postservice evaluation/treatment records provide no indication that a heart murmur may somehow be directly related to the Veteran's service.  In fact, the VA examiner made the opposite conclusion, after a review of the record and an examination of the Veteran.  For these reasons, that opinion is deemed highly probative.  Additionally, no other medical evidence of record refutes that opinion.  The Veteran himself may believe that a current heart disorder relates to service, but because this question is not capable of lay observation, he is not competent as to this point.  For these reasons, direct service connection for the claimed heart disability is not warranted here. 

Secondary service connection

The Veteran alleges that his heart disorder, to include heart murmurs, is secondary to his service-connected schizophrenia.  As noted, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has a heart murmur.  Therefore, there is competent evidence of a current disability for which service connection is sought (putting aside the question of whether an "innocent midsystolic flow murmur" constitutes a true diagnosis).  He also has a service-connected disability, schizophrenia.  What the evidence must then show to substantiate the claim is that the service-connected schizophrenia caused or aggravated his heart disorder. 

The Veteran's postservice treatment records are silent regarding a nexus between his heart murmur and his service-connected schizophrenia.  Thus, the only medical evidence of record that specifically addresses this question is the April 2011 medical opinion, wherein the physician found that the Veteran's heart murmur was not caused or aggravated by his service-connected schizophrenia.  The examiner noted that the medical literature does not support heart murmurs as being due to or aggravated by schizophrenia.  As these opinions were provided by a VA physician, were based on an extensive review of the claims file, and included a detailed explanation of the rationale for the opinions provided, it is deemed highly probative.  Moreover, there is no other medical evidence finding to the contrary. 

Again, the Board acknowledges the Veteran's statements and testimony regarding his heart disorder and its relation to his service-connected schizophrenia.   However, such statements are not probative evidence in this case.  Indeed, the question of causation between a psychiatric disorder and a heart disorder is not capable of lay observation and involves complex medical principles.  As such, the Veteran, as a layperson, is not competent to opine on this matter.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a heart disorder, to include heart murmurs.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).








ORDER

Service connection for a heart disorder, to include heart murmurs, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


